Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's response to Election/Restriction filed January 18, 2021.       

2. 	Applicant’s election of Group I (claims 1-6 and 14-20) without traverse is acknowledged.  Claims 7-13 have been withdrawn. Claims 21-27 are newly added.

3.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 




Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
5.	Claims 1-6 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (USPGPUB: 2010/0169540), hereinafter in view of Gold et al. (USPN: 9,672,905), hereinafter Gold.
 	As per claim 1, Sinclair discloses the invention as claimed including a system comprises a non-volatile memory comprising first partition (binary partition 106) and second partition (MLC partition 108 ) each having a different program/erase endurance (e.g. see figure 1, abstract; para.[0019], lines 3 et seq.); Sinclair further teaches control circuitry configured to access parameters associated with each of the first partition and the second partition, wherein the parameters comprise program/erase cycles for each of the first partition and the second partition; for example, Sinclair teaches the processor 112 in the controller 110 may track and store information on the times of each write and/or read (program cycles) operation performed on groups of data and the relationship of groups of data (e.g. see para.[0020], lines 19 et seq.).  Sinclair discloses the invention substantially as claimed, Sinclair however does not particularly teach determine a difference between program/erase cycles of the first partition and program/erase cycles of the relative to each other (difference) or to a threshold (e.g. see column 1, lines 53-57; column 3, lines 8 et seq.; column 16, line 65 bridging column 17, line 14); Gold further teaches adjusting a balance proportion scheme based on the difference, and executing write operations by directing data to the first partition and the second partition in accordance with the adjusted balance proportion scheme; for example; Gold teaches after determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other or to a threshold; writing data bits of erasure coded data to the portions of the solid-state memory having the faster access rate, and writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate (e.g. see abstract; column 1, lines 53-62).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Gold and to utilize his teaching of determining a difference between program/erase cycles of the first partition and program/erase cycles of the second partition, adjusting a balance proportion scheme based on the difference and executing write operations by directing data to the first partition and the second partition in accordance with the adjusted balance proportion scheme as taught by Gold for that of Sinclair.  By doing so, it would allow the wear level to be distributed evenly across the memory as taught by Gold to be desirable (e.g. see column 1, lines 10-11) which results to enhancing overall system reliability, therefore being advantageous.
 	As per claim 2, Sinclair further discloses wherein the balance proportion scheme specifies a first partition proportion and a second partition proportion, and wherein the data is directed to the non-volatile memory based on the first partition proportion and the second partition proportion; for example Sinclair teaches determining whether data received a first partition meets one or more heightened read probability criteria and/or heightened delete probability criteria, and if the is moved to a second partition, where the first partition has a higher endurance than the second partition (e.g. see abstract, lines 3-8; para.[0007], lines 5 et seq.).
	As per claim 3, Sinclair and Gold disclose the invention substantially as claimed, Sinclair and Gold however do not particularly teach the balance proportion scheme maintains balances writes to the first partition and the second partition such that the program/erase cycles of the first partition approximate a 1-to-1 scaled parity with the program/erase cycles of the second partition.  First of all, it should be noted that Sinclair discloses while binary (SLC) and MLC flash memory cells are provided as one example of higher endurance and lower endurance storage partitions, respectively, other types of non-volatile memory having relative differences in endurance may be used (para.[0020], lines 4 et seq.); for example Sinclair discloses the storage device 102 comprises a binary single-level cell (SLC) partition 106 and a multi-level cell (MLC) partition 108 wherein each partition having a different performance level, such as read and write speed and endurance (e.g. see para.[0019], lines 4-7), the binary partition 106, which is fabricated of single level cell (SLC) flash memory cells having a one bit per cell capacity (two storage states per cell), would be considered the higher endurance memory partition while the two or more different types of MLC flash memory cells may be used without using SLC cells (e.g. see para.[0020], lines 13-15). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to further implement the different type of MLC of flash memories for the first partition and second partition as taught by Sinclair in his invention in order to maintain balance writes to the first partition and the second partition such that the program/erase cycles of the first partition approximate a 1-to-1 scaled parity with the program/erase cycles of the second partition to arrive at Applicant’s current invention.  By doing so, it would allow the system of Sinclair and Gold to serve broader range of applications which result to enhancing of system adaptability and capital investment, therefore being advantageous. 
	As per claim 4, the further limitation of the balance proportion scheme maintains balances writes to the first partition and the second partition such that the program/erase cycles of the first partition and the program/erase cycles of the second partition both approximate an ideal endurance slope is taught by Sinclair to the extent that it is being claimed, 
cycles for both SLC and MLC partitions are balanced as being claimed and illustrated in figure 2 of the current invention (e.g. see para.[0027], lines 1 et seq.).
	As per claim 5, see arguments with respect to claim 3, it should be noted that the further limitation of the control circuitry is further configured to adjust the balance proportion scheme by selecting a balance proportion schedule from a plurality of balance proportion schedules based on the difference; and execute write operations by directing data to the first partition and the second partitions in accordance with the selected balance proportion schedule is taught by Sinclair to the extent that it is being claimed, for example, Sinclair discloses (a) the storage device 102 contains non-volatile memory cells in separate partitions, each partition containing a different type of non-volatile memory cell. For example, the storage device 102 may have a single level cell (SLC) binary partition 106 and a multi-level cell (MLC) partition 108; more than two types of MLC (e.g., 3 bits per cell and 4 bits per cell) may be used with SLC flash memory cells, such that there are multiple levels of endurance (e.g. see para.[0020], lines 7-12); or (c) two or more different types of MLC flash memory cells may be used without using SLC cells (e.g. see para.[0020], lines 13-18).
 	As per claim 6, see arguments with respect to claim 1, Sinclair and Gold disclose the invention as claimed, it should be noted that Gold further discloses the control circuitry is further configured to re-determine the difference in response to a rebalance event; and adjust the balance proportion scheme based on the re-determined difference, for example, Gold teaches reconfiguration, in some embodiments, includes restoring redundancy and/or rebalancing data or load (e.g. see column 5, lines 43-45).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to implement the controller 110 in Sinclair to re-determine the difference in response to a rebalance event and adjust the balance proportion scheme based on the re-determined difference as taught by Gold in order to 
 	As per claim 14, Sinclair discloses the invention as claimed including a memory system (figure 1) comprises a non-volatile memory 102 comprising first partition (binary partition 106) and second partition (MLC partition 108 ) each having a different program/erase endurance (e.g. see figure 1, abstract; para.[0019], lines 3 et seq.). Sinclair discloses the invention substantially as claimed, Sinclair however does not particularly teach control circuitry configured to direct write data to the first partition and the second partition according to a balance proportion scheme, Gold however discloses the missing elements that are known to be required in the system of Sinclair in order to arrive at Applicant’s current invention wherein Gold teaches directing write data to the first partition and the second partition according to a balance proportion scheme; for example, Gold discloses determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other (difference) or to a threshold (e.g. see column 1, lines 53-57; column 3, lines 8 et seq.; column 16, line 65 bridging column 17, line 14); Gold teaches after determining portions of the solid-state memory that have a faster access rate and portions writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate (e.g. see abstract; column 1, lines 53-62), by doing so Gold teaches it would allow the wear level to be distributed evenly across the memory as taught by Gold to be desirable (e.g. see column 1, lines 10-11).
The combination of Sinclair and Gold do not specifically teach
wherein the proportion scheme balances data write to the first and second partitions such that scaled program/erase cycle of the first partition is as or near parity with program/erase cycles of the second partition. First of all, it should be noted that Sinclair also discloses while binary (SLC) and MLC flash memory cells are provided as one example of higher endurance and lower endurance storage partitions, respectively, other types of non-volatile memory having relative differences in endurance may be used (para.[0020], lines 4 et seq.); Sinclair discloses the storage device 102 comprises a binary single-level cell (SLC) partition 106 and a multi-level cell (MLC) partition 108 wherein each partition having a different performance level, such as read and write speed and endurance (e.g. see para.[0019], lines 4-7), the binary partition 106, which is fabricated of single 
scaled program/erase cycle of the first partition is as or near parity with program/erase cycles of the second partition
the program/erase cycles of the first partition as being claimed.  By doing so, it would allow the system of Sinclair and Gold to serve broader range of applications which result to enhancing of system adaptability and capital investment, therefore being further advantageous.
	As per claim 15, see arguments with respect to claim 14, noting that the further limitation of the scaled program/erase cycles is a scalar function based on a scalar difference between 
determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other (difference) or to a threshold (e.g. see column 1, lines 53-57; column 3, lines 8 et seq.; column 16, line 65 bridging column 17, line 14). 	As per claim 16, the further limitation of the first partition is a single-level cell partition, and wherein the second partition is a multi-level cell partition is taught by Sinclair, for example, Sinclair teaches the storage device 102 may have a single level cell (SLC) binary partition 106 and a multi-level cell (MLC) partition 108; wherein each partition having a different performance level, such as read and write speed and endurance (e.g. see para.[0019], lines 1-7).
 	As per claim 17, see arguments with respect to claim 14, in addition, Gold further discloses the control circuitry is configured to direct a first number of units of write data to the first partition based on the balance proportion scheme; and direct a second number of units of write data to the second partition based on the balance proportion scheme, wherein the first and second numbers of units are selected to maintain parity between the scaled program/erase cycles of the first writing data bits of erasure coded data to the portions of the solid-state memory having the faster access rate, and writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate (e.g. see abstract; column 1, lines 53-62).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Gold and to utilize his teaching of directing a first number of units of write data to the first partition based on the balance proportion scheme; and direct a second number of units of write data to the second partition based on the balance proportion scheme, wherein the first and second numbers of units are selected to maintain parity between the scaled program/erase cycles of the first partition and program/erase cycles of the second partition for that of Sinclair.  By doing so, it would allow the wear level to be distributed evenly across the memory as taught by Gold to be desirable (e.g. see column 1, lines 10-11) which results to enhancing overall system reliability, therefore being advantageous.

 	As per claim 19, it should be noted that Sinclair his memory is a NAND type of memory (e.g. see para.[0003], lines 1 et seq.; para.[0004], lines 1 et seq.) wherein Sinclair clearly teaches typical NAND architecture utilizes strings of more than two series-connected memory cells, such as 16 or 32, connected along with one or more select transistors between individual bit lines and a reference potential to form columns of cells (e.g. see para.[0003], lines 1 et seq.). Accordingly, it would have been obvious to one have ordinary skill in the art to implement the portion of the band of the first partition is 1/8th of the band, and wherein the portion of the band of the second partition is 1/8th of the band due the aforementioned memory architecture taught by Sinclair to arrive at Applicant’s current invention to be desirable.  Since, this is considered to be system dependable feature, in addition, by doing so, it would allow the system of Sinclair and Gold to serve broader range of applications, which results to enhancing overall system adaptability, therefore being advantageous.

 	As per claim 21, see arguments with respect to claim 14.  This claim encompasses the same scope of invention as to that of claim 14 except that it is drafted as method format rather than system format.  The claims are therefore rejected for the same reasons as being set forth above.
	As per claim 22, see arguments with respect to claim 14, noting that the further limitation of the scaled program/erase cycles is a scalar function based on a scalar difference between the different program/erase endurances of the first and second partitions; for example, Gold clearly teaches Gold discloses 
determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other (difference) or to a threshold (e.g. see column 1, lines 53-57; column 3, lines 8 et seq.; column 16, line 65 bridging column 17, line 14). 	As per claim 23, the further limitation of the first partition is a single-level cell partition, and wherein the second partition is a multi-level cell partition is taught by Sinclair, for example, Sinclair teaches the storage device 102 may have a single level cell (SLC) binary partition 106 and a 
 	As per claim 24, see arguments with respect to claim 21, in addition, Gold further discloses the control circuitry is configured to direct a first number of units of write data to the first partition based on the balance proportion scheme; and direct a second number of units of write data to the second partition based on the balance proportion scheme, wherein the first and second numbers of units are selected to maintain parity between the scaled program/erase cycles of the first partition and program/erase cycles of the second partition. For example, Gold teaches after determining portions of the solid-state memory that have a faster access rate and portions of the solid-state memory that have a slower access rate, relative to each other or to a threshold; writing data bits of erasure coded data to the portions of the solid-state memory having the faster access rate, and writing one or more parity bits of the erasure coded data to the portions of the solid-state memory having the slower access rate (e.g. see abstract; column 1, lines 53-62).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Gold and to utilize his teaching of directing a first number of units of write data to 
 	As per claim 25, Sinclair discloses a unit of write data to the first partition is equal to a portion of a band of the first partition, and wherein a unit of write data to the second partition is equal to a portion of a band of the second partition (e.g. see figure 2, units 200, 202, 204, 206 with respect to 208, 210, 212 and 214). 
 	As per claim 26, it should be noted that Sinclair his memory is a NAND type of memory (e.g. see para.[0003], lines 1 et seq.; para.[0004], lines 1 et seq.) wherein Sinclair clearly teaches typical NAND architecture utilizes strings of more than two series-connected memory cells, such as 16 or 32, connected along with one or more select transistors between individual bit lines and a reference potential to form columns of cells (e.g. 
  	As per claim 27, Sinclair teaches wherein the non-volatile memory is a nand memory (e.g. see para.[0003], lines 1 et seq.; para.[0004], lines 1 et seq.).

Conclusion
6.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TVT/April 04, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135